DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein a mass of the blocking quantum dots accounts for 1% to 20% of a mass of the luminescent quantum dots” rendering the claim indefinite. Claim 1 requires the quantum dots comprise luminescent quantum dots and blocking quantum dots. Thus, the blocking quantum dots of claim 5 cannot be a portion of the luminescent quantum dots. For purposes of examination, it will be understood to recite ““wherein a ratio by mass of the blocking quantum dots to a mass of the luminescent quantum dots is between 1:100 and 20:100”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2013/0194783) in view of Liao et al. (US 2022/0073817), hereinafter Liao.

Regarding claim 1, Kang meets the claimed a quantum dot ink, (Kang teaches mixing resin with quantum dots and printing, [0012], which meets the claimed ink) wherein the quantum dots comprise luminescent quantum dots (the quantum dots generate light [0034]) and blocking quantum dots. (Kang teaches wherein the quantum dot has one of a circular shape, a triangular shape, a rectangular shape, and an elliptical shape, or quantum dots having two or more shapes, see Kang claim 4 and [0015]. Examiner notes that the instant specification defines “blocking quantum dots” to be oval or cylindrical [0053], and “the material of the luminescent quantum dots 121 and the material of the blocking quantum dots 122 may be the same, and may also be different” [0054]. Thus, the elliptical shaped quantum dots of Kang are presumed to have the same properties as the oval quantum dots claimed, see MPE 2112.)
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Kang does not explicitly teach comprising an organic solvent and quantum dots dispersed in the organic solvent.
Liao teaches an organic solvent and quantum dots dispersed in the organic solvent. (Liao teaches a quantum dot-containing film includes quantum dots (A), a base component, and a solvent (S), see [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the solvent of Liao with the quantum dots of Kang in order to improve the ability to pattern a substrate with quantum dots, see [0017]. 

Regarding claim 2, Kang meets the claimed, wherein the luminescent quantum dots are spherical quantum dots. (Kang teaches wherein the quantum dot has a circular shape, [0015])

Regarding claim 3, Kang meets the claimed wherein the blocking quantum dots are oval quantum dots or cylindrical quantum dots. (Kang teaches wherein the quantum dot has one of a circular shape, a triangular shape, a rectangular shape, and an elliptical shape, or quantum dots having two or more shapes, see Kang claim 4 and [0015]. Thus, the elliptical shaped quantum dots of Kang meets the claimed oval quantum dots).

Regarding claim 4, Kang does not meet the claimed wherein a mass fraction of the luminescent quantum dots in the quantum dot ink is between 0.1% and 10%.
Liao teaches quantum dots preferably in an amount of 1% by mass or more and 60% by mass or less, and further preferably in an amount of 5% by mass or more and 50% by mass or less, see [0389].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of quantum dots in the ink composition of Kang and Liao in order to meet the claimed 0.1% - 10% in order to adjust the viscosity of the composition within an appropriate range for ink-jet printing or screen printing to form a coating film which is patterned into a desired shape, see [0406]. 




Regarding claim 6, Kang does not meet the claimed, wherein the organic solvent comprises one or more of aromatic hydrocarbon, ether, and alcohol.
Liao meets the claimed wherein the organic solvent comprises one or more of aromatic hydrocarbon, ether, and alcohol. (Liao teaches that preferred examples of the organic solvent (S2a) include: aromatic solvent [0359]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the solvent of Liao with the quantum dots of Kang in order to improve the ability to pattern a substrate with quantum dots, see [0017]. 



Regarding claim 7, Kang meets the claimed wherein a material of the quantum dots comprises one or more of a type II-VI quantum dot material, a type III-V quantum dot material, ([0025] Examples of group III-V compounds include InP) and a type IV-VI quantum dot material.
Liao teaches wherein a material of the quantum dots comprises one or more of a type II-VI quantum dot material, a type III-V quantum dot material, ([0025] Examples of group III-V compounds include InP) and a type IV-VI quantum dot material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the InP material of Liao as the quantum dot material of Kang because InP is the most preferred quantum dot material per [0030] of Liao from the viewpoint of fluorescence efficiency, and more preferably include a compound including In as a constituent when taking into account safety, see [0029].


Regarding claim 8, Kang as modified by Liao meets the claimed quantum dot ink according to claim 7, wherein the material of the quantum dots comprises one or more of cadmium selenide, indium phosphide,  (Liao [0025] Examples of group III-V compounds include InP. Examiner notes InP is the chemical formula for Indium phosphide) and lead sulfide.

Regarding claim 9, Kang does not meet the claimed wherein the quantum dot ink further comprises a surface tension modifier and a viscosity modifier.
Liao teaches wherein the quantum dot ink further comprises a surface tension modifier and a viscosity modifier. (a surfactant, a viscosity modifier, [0366], Examiner notes that surfactants are compounds that lower the surface tension by definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the surfactant and viscosity modifier of Liao with the composition of Kang in order adjust the surface tension and viscosity of the composition within an appropriate range for ink-jet printing or screen printing to form a coating film which is patterned into a desired shape, see [0406].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2013/0194783) in view of Liao et al. (US 2022/0073817), hereinafter Liao, and Xingshuo Nanotech Co Ltd (CN 109181413A), currently of record, machine translation relied upon. 

Regarding claim 5, Kang does not meet the claimed wherein a mass of the blocking quantum dots accounts for 1% to 20% of a mass of the luminescent quantum dots.
Xingshuo Nanotech teaches the ink composition is used to prepare a light-emitting layer of an electroluminescent device, [0034], where the ink composition containing the first nanoparticle and the second nanoparticle, the ratio of the mass fraction of the first nanoparticle to the mass fraction of the second nanoparticle is 1: (0.05 to 0.3), see [0037]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the ratio of two types of quantum dots in the ink composition of Kang and Liao such that the blocking quantum dots accounts for 1% to 20% in order to optimize the efficiency of the electroluminescent device, see [0037].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744